MEMORANDUM **
California state prisoner Colvin McCright appeals pro se from the district *744court’s judgment denying as unexhausted his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
McCright challenges a prison policy which denies good time credits to prisoners serving indeterminate life sentences. We agree with the district court that McCright’s petition to the California Supreme Court, construed liberally, did not assert a federal claim. See Davis v. Silva, 511 F.3d 1005, 1008-1011 (9th Cir.2008); Shumway v. Payne, 223 F.3d 982, 987 (9th Cir.2000); Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.